Soule, J.
It appears from the articles of partnership that Livingston contributed the whole capital which was invested in the partnership business, and that the profits, after providing for the expenses, including rent of store, interest on the capital, and salary to the defendant, were to be divided equally between the partners. The capital became, therefore, partnership property, the expense of insuring which was a part of the expenses of the business; and, on the dissolution of the firm, Livingston, or the plaintiff as the executrix of his will, was entitled to repayment of the capital contributed by him, before the defendant was entitled to receive anything as profits. The amount of profits was ascertainable only by deducting from the assets left, after paying the expenses of the business, the amount of the capital invested. Whitcomb v. Converse, 119 Mass. 38. The decree entered by the justice who heard the case was, therefore, as favorable to the defendant as he was entitled to, and must be

Affirmed.